Citation Nr: 1544572	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to higher initial disability ratings for sleep apnea, currently evaluated as 0 percent (noncompensable) disabling for the period prior to May 29, 2008; and as 50 percent disabling thereafter. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The December 2008 rating decision denied service connection for sleep apnea.  Thereafter, the September 2010 rating decision granted service connection for sleep apnea with an evaluation of 0% effective April 1, 2008.  Most recently, a January 2013 rating decision increased the evaluation for sleep apnea with an evaluation of 50% effective May 29, 2008. 

A higher disability evaluation is available for the Veteran's service-connected sleep apnea for the period prior to May 29, 2008 as well as the period from May 29, 2008 onward.  Pursuant to the Court of Appeals for Veterans Claims (Court), a Veteran is presumed to seek the maximum available benefit for a disability, even if they do not explicitly make such a request.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Veteran's claim for increased rating remains on appeal. 

The Board notes that the Veteran failed to appear for a hearing before a Veterans Law Judge (VLJ) at the RO that was scheduled in May 2013 and he has not informed the Board as to why he failed to apper.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2015). 


FINDINGS OF FACT

1.  For the rating period prior to May 29, 2008, evidence of persistent day-time hypersomnolence is demonstrated; however, there is no evidence of a required use of a breathing assistance device. 

2.  For the rating period from May 29, 2008 onward, the Veteran's sleep apnea required use of a breathing assistance device; neither evidence of respiratory defect nor evidence of respiratory failure is demonstrated. 


CONCLUSIONS OF LAW

1.  For the rating period prior to May 29, 2008, the criteria for an initial disability rating of 30 percent for sleep apnea are met.  38 U.S.C.A. § 1155 (West 2014); §38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2015).  

2.  For the rating period from May 29, 2008 onward, the criteria for an initial disability rating in excess of 50 percent for sleep apnea are not met.  38 U.S.C.A. § 1155 (West 2014); §38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As discussed previously, the Veteran had an opportunity to testify before a VLJ at his local RO and failed to appear for the scheduled hearing.  In addition, the RO has obtained the Veteran's service treatment records (STRs) and his VA treatment records.  Finally, the RO conducted medical inquiry in the form of VA examinations in October 2008, November 2008, July 2010, November 2012, and an addendum to the November 2012 examination in January 2013.  After this review, the Board finds that the medical evidence is adequate, because it is an accurate portrayal of the facts of the case, including the Veteran's issuance of a CPAP machine  and his hypersomnolence during the period prior to May 29, 2008.  The Veteran has not identified any additionally available evidence for consideration. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characterisitic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determiniation as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regualtions that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings reflect that the service-connected disability exhibited distinct symptoms during different time periods of the Veteran's life.  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Factual Background and Analysis

Service connection has been established for sleep apnea, with an initial rating as 0 percent (i.e. noncompensable) disabling, effective April 1, 2008, the day after the Veteran's separation from service; and as 50 percent disabling, effective May 29, 2008. 

Pursuant to Diagnostic Code 6847, a noncompensable evaluation is warranted when the sleep apnea is asymptomatic, but with documented sleep disorder breathing.  A 30 percent evaluation is warranted when there is persistent day-time hypersomnolence.  A 50 percent rating is assigned where the disability requies the use of a breathing assistance device such as a continuous airway pressue (CPAP) machine.  A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where the sleep apnea requires a tracheostomy. 

The pertinent evidence of record consists of service treatment records, private outpatient records from March 2008, a sleep study conducted in May 2008, and VA examinations conducted in October 2008, July 2010, November 2012, and an addendum to the November 2012 examination issued in January 2013.  

Historically, a Report of Medical History dated in October 2007 indicates that the Veteran reported that he had frequent trouble sleeping.  In addition, in response to a query as to whether he had any "questions or concerns about your health?", the Veteran indicated "Yes", and wrote "Trouble Sleeping".  The Veteran's service treatment records are otherwise silent as to any complaints, findings, treatment, or diagnoses relating to sleep apnea. 

Private outpatient records from March 2008 indicate that the Veteran reported that he experienced periods of not breathing while asleep and waking up in the middle of the night gasping for breath.  On a follow-up consulation that same month the Veteran further reported that he was experiencing daytime somnolensce and that his wife noted increased snoring from him at night. 

The results of a sleep study conducted for the Veteran on May 29, 2008 was interpreted as demonstrating mild obstructive sleep apnea.  A report dated in July 2008 indicates that the Veteran was prescribed an Auto Adjusting Positive Airway Pressure (APAP) machine . 

In a October 2008 VA examination the Veteran reported that he had been using a CPAP machine to treat his diagnosed sleep apnea and that he was experiencing marked improvement.  This was reflected in his lack of daytime sleepiness and the fact that the Veteran was not forced to take naps during the day.  The VA examiner in the October 2008 examination maintained the diagnosis of sleep apnea, to be compensated with the use of a CPAP machine. 

After a review of the claim file and the Veteran's medical treatment history, a VA examiner in July 2010 issued an opinion as to the etiology of the Veteran's sleep apnea, concluding that the Veteran's sleep apnea, diagnosed on May 29, 2008, was more likely than not a continuation of the symptoms (sleepiness, snoring, gasping for air at night) first reported by the Veteran during service in March 2008.  A second opinion issued in July 2010 by a VA examiner confirmed the relation of the Veteran's May 29, 2008 diagnosis to the symptoms reported during service in March 2008, and specifically noted that the Veteran did not report snoring problems upon entrance to service, which makes it more likely than not that the sleep apnea developed while the Veteran was on active duty. 

The Veteran was afforded another VA examination in November 2012.  The Veteran reported that he still experiences hypersomnolence during the day and still uses a CPAP machine on a nightly basis, which has caused his symptoms to improve mildly but not fully resolve.  In a January 2013 addendum opinion issued by the same examiner who conducted the November 2012 examination, the examiner maintained the diagnosis of obstructive sleep apnea.  

For the Period Prior to May 29, 2008

The Veteran was not afforded a sleep study prior to May 29, 2008.  He reported that he had trouble sleeping on a Report of Medical History dated in October 2007.  In addition, he reported on two separate occasions in March 2008 that he woke up gasping in the middle of the night and experienced daytime somnolensce.  Finally, in the October 2008 VA examination the Veteran reported that his use of a CPAP machine improved his sleeping to the point that he did not have to resort to napping during the day (as opposed to when he did not use a CPAP machine at night). 

In order to be entitled to a 30 percent rating for sleep apnea, the Veteran must demonstrate persistent daytime hypersomnolence during the applicable period. Hypersomnolence, or hypersomnia, is defined as "persistent excessive sleepiness and sleeping ,with prolonged sleep epsidoes or regularly occurring voluntary or involuntary napping."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Veteran is competent to discuss the symptoms of sleep apnea, including his snoring, gasping for air at night, and reliance on napping during the day.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran is competent to testify to what he actually observes and which is within the realm of his personal knowledge; this includes symptoms of a disease or injury, as this information comes to the veteran through his senses.).  There is no contrary evidence, medical or otherwise, which serves to discount the Veteran's reporting of his symptoms of sleep apnea.  Accordingly, in light of VA's benefit-of-the-doubt standard of proof, 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record supports raising the Veteran's noncompensable rating to a 30 percent rating during the period prior to May 29, 2008.  

As for the Veteran's entitlement to a 50 percent rating for sleep apnea during the period prior to May 29, 2008, the evidence must demonstrate that the sleep apnea required the use of a a breathing assistance device.  As stated previously, the Veteran was not afforded a sleep study until May 29, 2008, when he was diagnosed with obstructive sleep apnea and it was determined by a medical professional that the Veteran's sleep apnea required the use of a breathing assistance device.  The Veteran has not asserted that he required the use of a breath assistance device prior to May 29, 2008.  Moreover, the Veteran would not be competent to assert that he required the use of a breathing assistance device during the applicable period if he did in fact assert as such, since he has not demonstrated that he has the particular training and expertise necessary to provide such a medical opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding that laypersons are not competent to testify to matters which fall outside the realm of common knowledge of a layperson.).  There is no medical evidence indicating that the Veteran required the use of a breathing assistance device earlier than May 29, 2008.  Accordingly, the Board finds that the preponderance of the evidence weighs against the sleep apnea meeting the criteria for a disability rating of more than 30 percent during the period prior to May 29, 2008. 

For the Period From May 29, 2008 Onward

The Veteran was prescribed a CPAP machine following his sleep study on May 29, 2008.  According to the November 2012 VA examination, the Veteran indicated that he continues to use the CPAP machine nightly.  Although the Veteran reported that he has persistent daytime hypersomnolence, the VA examiner in the November 2012 examination found that the Veteran's sleep apnea had no functional impact on his ability to do his activities of daily living or his work.  The Veteran therefore fulfills the requirements of a finding of entitlement to a disability rating of 50 percent for his sleep apnea from May 29, 2008 onward. 

To qualify for entitlement to a disability rating of 100 percent for sleep apnea, the Veteran must demonstrate that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or  that his sleep apnea requires a tracheostomy.  There is no evidence, medical or otherwise, showing any such respiratory failure or the necessity for a tracheostomy.  Accordingly, the Board finds that the evidence of record supports no more than the currently assigned 50 percent disability rating during the period from May 29, 2008 onward.  Since the disability picture for the period prior to May 29, 2008 is distinct from the disability picture from the period from May 29, 2008 onward, staged rating is appropriate.  Fenderson,  12 Vet. App. at 126. 

Extraschedular and TDIU Consideration

The Board has considered the potential application of an extraschedular rating as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadeqaute to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's sleep apnea is so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The medical evidence indicates that the sleep apnea does not have a functional impact on the Veteran's ability to work.  The Veteran has never been hospitalized in connection with his sleep apnea.  Therefore, there is no unusual clinical picture presented, and no other factors which takes the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his sleep apnea is of sufficient severity to produce unemployability.  Indeed, the evidence indicates that at the time of the most recent VA examination in November 2012, the Veteran was working as a police officer.  Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 
ORDER

An initial disability rating of 30 percent but no higher for sleep apnea, for the period prior to May 29, 2008, is granted. 

An initial disability rating in excess of 50 percent for sleep apnea, for the period from May 29, 2008 onward, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


